                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 FEDERAL DEPOSIT INSURANCE                        §
 CORPORATION, as receiver for                     §
 GUARANTY BANK,                                   §
                                                  §
         Plaintiff,                               §          CIVIL NO. 1-14-CV-129-XR
                                                  §
 v.                                               §
                                                  §
 DEUTSCHE BANK SECURITIES, INC.,                  §
                                                  §
         Defendant.                               §


            ORDER ON MOTIONS TO EXCLUDE EXPERT TESTIMONY

       On this date, the Court considered the remaining motions to exclude expert testimony

pending in this case. A previous order decided the motion of Plaintiff Federal Deposit

Insurance Company (“FDIC”) to exclude John Contino and the motions of Defendant

Deutsche Bank Securities, Inc. (“Deutsche Bank”) to exclude John Finnerty and Stephen

Ryan. Docket no. 216. That order set out the relevant factual and procedural background in

this case, which the Court does not restate here. Now, the Court will decide the remaining

motions concerning Norman Miller (docket no. 189) and Dawn Molitor-Gennrich (docket

no. 191).

       This case is related to FDIC v. RBS Securities, Inc., No. 1-14-126-XR. The parties

filed identical motions, responses, and replies in the two cases. The Court’s analysis of these

motions in RBS is thus identical to its analysis of the motions in Deutsche Bank. Accordingly,

the Court adopts the reasoning of the order in RBS on the motions to exclude Miller and

Molitor-Gennrich. See FDIC v. RBS Securities, Inc., No. 1-14-126-XR, ECF No. 223.




                                              1
       Here, however, the Court must address one additional argument applicable here but

not applicable in RBS. Deutsche Bank argues that, even if Molitor-Gennrich’s testimony is

relevant generally, it is not relevant to one of the certificates underwritten by Deutsche Bank.

Docket no. 191 at 27. Unlike the other certificates, Deutsche Bank claims that this certificate,

the INDX Certificate, does not represent that the underlying appraisals complied with

USPAP. Since Molitor-Gennrich’s testimony concerns compliance with USPAP, Deutsche

Bank thus argues her testimony is not relevant with respect to the INDX Certificate. In

response, the FDIC argues the INDX Certificate’s prospectus supplement stated the

underlying mortgage loans were originated in compliance with underwriting guidelines, and

those guidelines require the appraisals of the properties that secured the mortgage loans to

comply with USPAP. Docket no. 201 at 20. In turn, Deutsche Bank counters that the section

of the supplement the FDIC cites concerns loan origination, not appraisal standards, and

these loan origination guidelines might not even apply to the loans at issue because some of

these loans were originated by originators other than IndyMac. Docket no. 215 at 13.

       For the reasons the Court stated in its RBS order, Molitor-Gennrich’s testimony is

relevant. As to the INDX Certificate, Deutsche Bank can argue this issue to the jury. If after

hearing all evidence in this case, Deutsche Bank wishes to move for a directed verdict as to

any alleged misrepresentation of USPAP compliance in the INDC Certificate’s prospectus

supplement, the Court will consider the issue at that time.

                                       CONCLUSION

       For the foregoing reasons and those set out in FDIC v. RBS Securities, Inc., No. 1-

14-126-XR, ECF No. 223, Defendant Deutsche Bank’s motion to exclude the testimony of

Norman Miller (docket no. 189) is DENIED.



                                               2
      Further, Defendant Deutsche Bank’s motion to exclude the testimony of Dawn

Mollitor-Gennrich (docket no. 191) is DENIED.

      It is so ORDERED.

      SIGNED this 26th day of March, 2019.




                                  XAVIER RODRIGUEZ
                                  UNITED STATES DISTRICT JUDGE




                                          3
